Citation Nr: 9933298	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  95-12 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
diagnosed as sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran's verified service included active duty for 
training from December 28, 1970, to January 26, 1971, and 
active duty from November 1990 to May 1991.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida (hereinafter RO).  
Sufficient development has been conducted by the RO 
subsequent to the March 1997 remand to equitably adjudicate 
the claim on appeal.  
 
The claimed disorder was originally considered, in part, as 
part of a pulmonary disorder due to undiagnosed illness.  
Development has resulted in the conclusion that the pulmonary 
disorder is, in fact, not undiagnosed, but is, rather 
sarcoidosis.  As such, and in view of the action below, the 
issue has been recharacterized slightly on the title page.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the RO. 

2.  The veteran has submitted photographs indicating he was 
exposed to oil well fires during his active duty in Southwest 
Asia during the Persian Gulf War.   

3.  Reference was made in February 1994 VA hospitalization 
reports to the veteran suffering from a productive cough in 
January 1992 and an October 1992 chest X-ray that showed 
bilateral upper lobe interstitial infiltrates.  

4.  A July 1997 opinion from a VA physician suggested the 
possibility of an etiologic relationship between sarcoidosis 
and exposure to Persian Gulf War Hazards. 

5.  It is at least as likely as not that a current disability 
due to sarcoidosis is etiologically related to service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
sarcoidosis was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the claim on appeal will be granted, the Board finds that 
the veteran has presented sufficient evidence to conclude 
that this claim is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The credibility of the veteran's 
evidentiary assertions is presumed for making the initial 
well-grounded determination.  The Board is also satisfied 
that the duty to assist mandated by 38 U.S.C.A. § 5107(a) has 
been fulfilled as sufficient evidence has been obtained to 
equitably adjudicate the claim on appeal.  While the RO did 
not complete all the requested development requested by the 
Board in the March 1997 remand, the additional delay in the 
adjudication of the veteran's appeal which would result from 
another remand would not be warranted in light of the fact 
that the Board has found sufficient evidence to grant the 
veteran's claim.  
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including sarcoidosis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet.App. 384, 388 
(1995), Caluza v. Brown, 7 Vet.App. 498, 506 (1995); 
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

With the above legal criteria in mind, the facts will be 
briefly summarized.  The claims file contains scant service 
personnel records, but VA Forms 70-3101-4 of record indicate 
that the veteran served in the Unites States Marines Corps.  
Active duty for training from December 28, 1970, to January 
26, 1971, and active duty from November 1990 to June 1991 is 
documented.  The veteran has submitted photographs reflecting 
exposure to oil well fires in Southwest Asia during duty in 
the Persian Gulf War.  

A December 1990 service medical reflected treatment for cold 
symptoms and the September 1992 separation examination and 
medical history completed at that time did not reflect any 
pulmonary complaints or findings.  The veteran does not 
contend that he was treated for any pulmonary discomfort 
during service.  The pertinent post-service evidence includes 
reports from inpatient admission to a VA medical facility in 
February 1994 for treatment of pulmonary complaints.  The 
diagnosis following this treatment was probable sarcoidosis.  
Reference was made in these inpatient treatment reports to 
the fact that the veteran suffered from a productive cough in 
January 1992 and an October 1992 chest X-ray that showed 
bilateral upper lobe interstitial infiltrates.  The claims 
file does not contain any evidence of the October 1992 chest 
X-ray or treatment for a productive cough, but VA outpatient 
treatment records dated in 1993 reflect several visits to a 
pulmonary clinic. 

In July 1997, the veteran was afforded a VA examination which 
resulted in a diagnosis of "pulmonary disorder, consistent 
with a diagnosis of sarcoidosis, with the etiology being 
somewhat questioned."  The examining physician opined that 
due to the fact that the veteran did not have any pulmonary 
complaints prior to service, "it would be possible to 
conclude that the patient's chronic pulmonary pathology is 
definitively related to the Persian Gulf War hazards."  
Another VA examination conducted in June 1999 resulted in a 
diagnosis of sarcoidosis "of unknown etiology."  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that the claim for service 
connection for sarcoidosis should be granted.  Continuity of 
pulmonary symptomatology is reflected by the references to a 
productive cough in January 1992 and the October 1992 chest 
X-ray contained in 1994 VA inpatient reports, as well as the 
VA outpatient treatment reports dated in 1993.  The 
photographs submitted by the veteran appear to document 
exposure to oil well fires, and there is some, albeit 
somewhat tentative, medical "nexus" evidence linking the 
veteran's sarcoidosis to exposure to oil well fires in the 
Persian Gulf contained in the physician's opinion that 
follows the July 1997 VA examination. 

With regard to the July 1997 nexus opinion at issue, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court), in discussing the degree of certainty required to 
establish such a nexus, stated in a recent case:  "[T]he 
truth of the matter is that no template is possible that will 
apply to the almost infinite number of fact situations that 
can arise.  What is speculative in one context might be less 
so in another."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  In other decisions, the Court has held that the use 
of tentative or conditional language may represent sufficient 
"nexus" evidence under certain circumstances.  See Alemany 
v. Brown, 9 Vet.App. 518, 519 (1996); Molloy v. Brown, 9 
Vet.App. 513, 516 (1996); Watai v. Brown, 9 Vet.App. 441, 443 
(1996); Lathan v. Brown, 7 Vet.App. 359, 366 (1995) and 
Hernandez-Toyens v. West, 11 Vet.App. 379, 382 (1998); as 
cited in Hicks v, West 12 Vet.App. 86, 90-91 (1998).  In 
short, given the "continuity" evidence discussed above, the 
Board concludes that the nexus evidence of record is 
sufficient to allow the veteran's claim.  In making this 
determination, all reasonable doubt has been construed in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 49. 
 
 
ORDER

Entitlement to service connection for sarcoidosis is granted. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

